         Case 2:18-cv-02483-JAK-E Document 73 Filed 01/02/20 Page 1 of 1 Page ID #:549




                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
JONATHAN CARMEL,                                                       CASE NUMBER:


                                                     PLAINTIFF(S)
                                                                                    LA CV18-02483 JAK (Ex)
                                 v.
                                                                                 ORDER TO STRIKE
 MIZUHO BANK, LTD., et al.,                                               ELECTRONICALLY FILED DOCUMENTS
                                                   DEFENDANT(S).


The Court hereby ORDERS the documents listed below be STRICKEN for failure to comply with the Local
Rules, General Order 10-07 and/or the Court’s Case Management Order as indicated:

                   12/30/2019                  /       72         /      Motion to Modify ADR Scheduling Order
                 Date Filed                        Doc. No.                             Title of Document
                                               /                  /
                  Date Filed                Doc. No.                        Title of Document
     G    Document submitted in the wrong case
     G    Incorrect document is attached to the docket entry
     G    Document linked incorrectly to the wrong document/docket entry
     G    Incorrect event selected. Correct event is
     G    Case number is incorrect or missing.
     ✔
     G    Hearing information is missing, incorrect, or not timely
     G    Local Rule 7.1-1 No Certification of Interested Parties and/or no copies
     G    Case is closed
     G    Proposed Document was not submitted as separate attachment
     G    Title page is missing
     G    Local Rule 56-1 Statement of uncontroverted facts and/or proposed judgment lacking
     G    Local Rule 56-2 Statement of genuine disputes of material fact lacking
     G    Local Rule 7-19.1 Notice to other parties of ex parte application lacking
     G    Local Rule 11-6 Memorandum/brief exceeds 25 pages
     G    Local Rule 11-8 Memorandum/brief exceeding 10 pages shall contain table of contents
     ✔
     G    Other : Motions are briefed and set for hearing pursuant to L.R. 6-1 and 7. The proper manner in which
                 to seek leave to amend the scheduling order is by filing a stipulation and proposed order or a
                 request/application and proposed order.

   Note: Please refer to the court’s Internet website at www.cacd.uscourts.gov for Local Rules, General Order 10-07 and applicable forms.



Dated: January 2, 2020                                                 By:
                                                                             U.S. District Judge / U.S. Magistrate Judge
cc: Assigned District and/or Magistrate Judge


G-106 (12/10)                           ORDER TO STRIKE ELECTRONICALLY FILED DOCUMENT
